Citation Nr: 1442739	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

In May 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At his hearing, the Veteran submitted additional evidence in the form of histories of his service unit.  In a May 2012 statement, he waived initial RO consideration of the newly submitted evidence.  Therefore, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).
  
The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

2.  Tinnitus was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).  

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records; VA medical records; a VA examination report; unit histories for the 1st Battalion, 50th Infantry, 173rd Airborne Brigade; hearing testimony; and the Veteran's statements.  The Board acknowledges the Veteran's contention that the April 2010 VA examiner was biased because he had a history of providing negative nexus opinions.  However, the Board finds that the April 2010 VA examination is adequate.  The examination report does not contain any indication of bias on the part of the examiner.  The examiner also reviewed the Veteran's claims file and was informed of the relevant facts regarding the Veteran's medical history.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

Moreover, with respect to the Veteran's May 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the undersigned specifically informed the Veteran of the remaining elements necessary to substantiate his claims, suggested the submission of evidence that would help substantiate the claims, and also elicited information regarding the Veteran's treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions due to in-service, combat-related acoustic trauma.  He has also alleged that he has continuously experienced bilateral hearing loss and tinnitus since discharge from service.  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Service personnel records show that the Veteran received the Combat Infantryman Badge and Purple Heart, which are indicative of combat.  Therefore, the Board finds that Veteran was engaged in combat, and that the provisions of 38 U.S.C.A. § 1154(b) apply in this case.  The Board notes that noise exposure is consistent with the conditions and circumstances of being in combat.  As such, the Board concedes the occurrence of the in-service noise exposure. 

Service treatment records are negative for any complaints, diagnoses, or treatment for bilateral hearing loss or tinnitus.  On separation examination in April 1970, the Veteran's hearing was found to be normal on examination.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
---
0
LEFT
0
5
5
---
10
 
Moreover, on the Veteran's report of medical history, he denied having a history of either ear trouble or hearing loss.  

In a July 2009 VA psychiatry consultation, the Veteran reported working in a very noisy atmosphere as a plant supervisor where asphalt was made.  He stated that his job was filled with a lot of responsibility and more paperwork and computer entries.  He also indicated that he believed that his hearing became impaired when he was in Vietnam during service.  

On VA examination in April 2010, the Veteran reported that his in-service noise exposure had consisted of mortar and weapons fire and explosives during Vietnam duty without hearing protection.  Regarding occupational noise exposure, the Veteran stated that he worked as a dump truck driver from 1971-1975 with no hearing protection, as a concrete plant and truck driver from 1971-1978 with no hearing protection, and as an asphalt plant and truck driver from 1975-present with no hearing protection.  Recreational noise exposure included hunting 2-3 times a year and using power tools and chainsaws, all with no hearing protection.  The Veteran complained of current bilateral tinnitus that had its onset in 1970.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
75
LEFT
15
20
60
70
80
  
After examination, the examiner diagnosed the Veteran with bilateral mild to severe sensorineural hearing loss.  He opined that the Veteran's hearing loss and tinnitus were not caused by or a result of excessive noise exposure from mortar/weapons fire and/or explosives in service.  In rendering his rationale, the examiner noted that the Veteran's entrance and separation audiograms were normal, and there were no complaints of hearing loss or tinnitus in his service records.  He also indicated that the Veteran's employment history from 1971 to the present had been around excessive noise environments, including as a dump truck driver for a sand and gravel plant and working at a concrete plant and asphalt plant.  He noted that hearing protection was worn only in the later years.  The examiner explained that the medical record showed that the Veteran had conditions that could contribute to or cause hearing loss, including high blood pressure and hypertension.  He concluded that it was most likely that the Veteran's hearing loss and tinnitus had been caused by a combination of excessive occupational noise and medical problems.  

In the Veteran's July 2010 notice of disagreement, he maintained that the April 2010 VA examiner had told him that his conditions were caused by service and that he was eligible for hearing aids.  

At the Veteran's May 2012 travel board hearing, testimony revealed, in pertinent part, that the Veteran believed that his hearing loss had begun while he was in service.  The Veteran testified that he could not remember if his tinnitus had started while he was still serving in Vietnam or while he was at Fort Leonard Wood prior to discharge.  When asked about the onset of tinnitus, he also stated that if his tinnitus did not start in service it started shortly after service.  He reported that he could not remember having a hearing test when he left service.  Regarding occupational noise exposure, the Veteran stated that he drove a licensable off road dump truck that made loud noise, but that the noise was well within legal limits with respect to the decibels.  He indicated that he was sure he had been exposed to noise during his job.  He maintained that for the past 30 years, he had worked as a plant superintendent and that his primary duties involved answering the telephone to take orders, arrange for deliveries, and scheduling.  He testified that he only went out onto the yard for short periods.  He reported working as a driver for just 3 years.  He also stated that he had not hunted in 15 to 20 years and that when he did hunt, it was only in the fall and he did not fire many rounds.  He indicated that he did not use his electric chainsaw very much.     

Upon review of the record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  

The evidence of record shows that the Veteran has a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  There is also a current diagnosis of tinnitus, as the Veteran is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

However, the Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus.  Indeed, on separation examination in April 1970, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statement regarding his lack of hearing loss and tinnitus symptoms is highly probative, as it was made contemporaneous with his service.  Therefore, the Board finds that the evidence does not show that the Veteran had a chronic hearing loss disability or tinnitus in service.  

In addition, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

Moreover, at no time did any of the Veteran's treating providers find that his bilateral hearing loss and tinnitus were due to his period of service.  The April 2010 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to his period of service.  The April 2010 examiner considered the Veteran's reports of in-service noise exposure and noted that his service treatment records were negative for any complaints of hearing loss or tinnitus and that the Veteran had normal hearing on entrance and separation.  He also considered the Veteran's post-service employment history since 1971 of being around excessive noise environments, with hearing protection being worn only in the later years.  The examiner additionally found that the Veteran had hypertension, a medical condition that could contribute to or cause hearing loss.  He concluded that it was most likely that the Veteran's hearing loss and tinnitus had been caused by a combination of excessive occupational noise and medical problems.  For these reasons, the April 2010 opinion is afforded great probative value.  

As the Veteran has been diagnosed with bilateral sensorineural hearing loss (organic disease of the nervous system), a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2013), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2013) for his bilateral hearing loss.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran is competent to report the onset and chronicity of symptomatology of his bilateral hearing loss, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
  
Regarding hearing loss, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue of whether a veteran has a diagnosis of hearing loss that is considered a disability for VA purposes, see 38 C.F.R. § 3.385 (2013), falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report the onset and symptoms of some level of hearing loss, an actual diagnosis of hearing loss for VA compensation purposes requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence, as such question requires medical expertise to determine.  Id.  

With respect to tinnitus, as previously noted, the Veteran, as a layperson, is competent to establish tinnitus on the basis of his own assertions.  Charles v. Principi, 16 Vet. App. 370.  

Although the Veteran is competent to report the onset and chronicity of symptomatology of his bilateral hearing loss and tinnitus, the Board finds that the Veteran's lay assertions that his hearing loss and tinnitus had first manifested during his period of service are not credible.  The lay statements made in connection with the Veteran's compensation claim dated in January 2010 contradict the contemporaneous statements that he made upon service separation (denying a history of ear trouble or hearing loss).  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than his memory several decades following service discharge.  In this regard, the Veteran has stated during his Board hearing he could not specifically remember the exact onset of his tinnitus.  The April 1970 separation examination report shows that the Veteran had normal hearing upon separation from service, and the Veteran denied a history of ear trouble or hearing loss.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss disability or tinnitus in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current bilateral hearing loss and tinnitus are related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


